711 N.W.2d 737 (2006)
474 Mich. 1085
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David SUTTON, Jr., Defendant-Appellant.
Docket No. 129377, COA No. 252932.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the August 9, 2005 judgment of the Court of Appeals, 2005 WL 1875548, is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.